The bill which professes to be in the nature of a petition, alleges that James Vaughan died in the County of Granville, in the year 1816, having made and published his last will and testament, which was duly proved in the County Court of that County, and that he therein bequeathed and devised as follows:
"I lend to my beloved wife, Ann Vaughan, my whole estate, real and personal, in manner and form as hereafter to be stated and directed, with some exceptions hereinafter to be made, during widow-hood. Item. I give and bequeath to my beloved wife,            (329) Ann Vaughan, one third of my estate, real and personal, my carriage and two best horses, four beds and furniture, all the curtains and toilets of every description, to her and her heirs forever. Item. In case it should be more convenient to my beloved wife to have the Nutbush land and my manor-house and land, and even the negroes, sold, (the latter, however, I suppose she ought to keep, as she will have two-thirds during widow-hood, and one-third in fee,) she is at liberty to do so, as she will have ample money to purchase elsewhere."
That Mrs. Vaughan was seized and possessed of the property thus devised and bequeathed, from the death of her husband till her own death, which occurred in January, 1833. That before her death, she made and published her will, which bears date 14th of September, 1832, with a codicil which bears date 9th of December, 1832, which was also proved in the County Court of Granville, and recorded; in which last mentioned will she devised and bequeathed to her grand-daughter, Maria Howerton, her heirs and assigns forever, the Nutbush tract of land and plantation, also the house and lot in the town of Williamsborough, where she resided. That at the time of making the last mentioned will, Maria Howerton was the wife of the plaintiff, Thomas Howerton, and has continued such to the present time. That the plaintiff and his wife, Maria, had children born alive at the time of the making of the said will, and he entered into possession of the real estate so devised by the said Ann to his wife, and became seized of the same. That a bill in Equity was filed in the Court of Granville County, at the September Term thereof, in favor of Osborn Vaughan and others, against Samuel Dickens, the executor of James Vaughan, Thomas Vaughan, and Thomas Howerton, executors of Mrs. Ann Vaughan, praying, among other things, for a sale and division of the *Page 274 
Nutbush land and manor-house and lot, in the town of Williamsborough, as devised by James Vaughan to Anne Vaughan, and by her to Mrs. Howerton. That a decree upon said bill was made at September term, (330) 1836, of the said Court of Equity, appointing Thomas Howerton, the plaintiff, commissioner to sell the land in question; that plaintiff did make sale of the said land according to the terms of the decree. That bonds for the purchase-money were taken, and by him filed in the office of the clerk and master, and approved by the Court; and the money subsequently collected by the clerk and master. That, in the year 1848, the defendant, as the administrator with the will annexed of James Vaughan, filed a petition in the Court of Equity aforesaid, praying that the fund in the office of the clerk and master might be paid to him, which, at the March term, 1849, was accordingly ordered and decreed; but that the plaintiff was not made a party to this petition, and that he had no notice of the proceeding, nor of the decree, before it was made. That in pursuance of this decree the money was paid to the defendant.
The plaintiff insists that, under the will of Mrs. Vaughan, he is entitled to a part of the said fund. He alleges that he has applied to the defendant for the same, and that he has refused and still refuses to pay him any part thereof.
The prayer of the bill is, that the defendant account and pay over to plaintiff such part of the fund as he may be entitled to, and for general relief.
The defendant demurred to the bill specially, for that Maria Howerton, the wife of the plaintiff, should have been made a party to the same; also, generally for the want of equity.
The cause was set down for argument on the bill and demurrer, and sent to this Court under the act of Assembly.
There are so many difficulties in the way of the plaintiff, any one of which is a good ground for sustaining the demurrer, that we hardly know upon which to put our opinion.
Treating this proceeding as a petition in the cause, we are (331) informed that the cause was instituted in the Court of Equity for Granville County; so, this petition cannot be entertained in the Court of Equity for the County of Orange. To avoid this objection, the proceeding is styled "in the nature of a petition." This is a novelty, but it does not meet the difficulty. Besides, we are informed that *Page 275 
in the cause in Granville, at March term, 1849, a decree was made, directing the clerk and master "to pay over the fund to John Wimbish, which was accordingly done." We are not informed whether there has been a final decree or whether the cause is still pending in Granville "on further directions." If the former, in order to get rid of the decretal order directing the fund to be paid over to John Wimbish, there must be a bill of review; if the latter, there must be a petition to rehear in the sameCourt, and not something "in the nature of a petition" in another Court, praying a decree directly in the face of a decretal order, which still remains in full force and unreversed.
But if we treat this as an original bill, the difficulties accumulate. It asks the Court of Equity for Orange County, to decree that the defendant shall account with, and pay to, the plaintiff, a portion of a fund which the defendant received by force of a decree of the Court of Equity of Granville County, and is similar to an action of assumpsit for "money had and received," when the money has been recovered by a judgment.
Again, according to the plaintiff's own showing, if he is entitled to a portion of the fund, his wife is entitled to the balance; so, if he recovers his part in this original bill, he will then file another original bill in the name of himself and wife, for her part, making two bills and two accounts in regard to the same fund. This is literally "taking two bites at a cherry," an unnecessary splitting up of a cause, which the practice of this Court will not allow; its policy being to discourage a multiplicity of suits; so his wife is a necessary party.
Again, according to the plaintiff's own showing, his wife acquired title to the land mentioned in the pleadings, under the will of Mrs. Ann Vaughan; he entered and was thereof seized, had issue, and became entitled to a separate estate in his own right, as tenant            (332) by the courtesy initiate; but he does not show that the title of either himself or wife has been divested and passed out of them, so the land still belongs to them: of course, they can have no title to the fund now in question, that being a matter which it concerns the purchasers, under the decree in Granville, to see to.
As a last resort, the plaintiff informs us that, at September Term, 1853, of the Court of Equity of Granville County, one Osborne Vaughan,  and others, filed a bill against Samuel Dickens, executor of James Vaughan, and Thomas Vaughan and Thomas Howerton, the plaintiff, executors of Ann Vaughan, praying for a sale and division of the land. An order of sale was made, and he, Thomas Howerton, (the plaintiff,) was appointed commissioner, and as such, sold the land. The sale was confirmed, the money paid in, and afterwards paid over, by a decree *Page 276 
of the Court, to John Wimbish, (the defendant,) who was the administrator, with the will annexed, of the original testator, James Vaughan. We are not told who this Osborn Vaughan was, but presume he was one of the heirs-at-law of James Vaughan, and that "the others" were the rest of the heirs-at-law. So, it seems they acted upon the assumption that the land belonged to them as heirs-at-law, and asked for a sale, for the purpose of partition among themselves, as tenants in common. We are unable to conjecture why the executors of James Vaughan, or of Ann Vaughan, were made parties; but there is no suggestion that the bill contained any allegation that the land, or any part thereof, belonged to the plaintiff, or to his wife; so, the land was sold as the property of the heirs-at-law, and the right of the plaintiff and his wife unaffected by the sale.
To the question how can Howerton and his wife make out any title to the fund, the answer is, — true, Mrs. Howerton has no title; but Howerton, the present plaintiff, is entitled to a portion of it by estoppel; and the argument is this; he is estopped, being a party of record. Estoppels are mutual; therefore, John Wimbish, the administrator with the will annexed, cannot deny his title to a portion of the fund. (333) This is a nonsequitur. It would hit nearer the mark, if aimed at the heirs-at-law, the land having been sold as their property; but it is a singular attempt on the part of the plaintiff, to take advantage of his own wrong, or rather his own folly, as a foundation for his title to a portion of this fund. Being a party to the bill filed by the heirs-at-law, he ought then to have alleged title in himself and wife, so as either to stop the sale, or join in and have his own title, as well as that of the heirs, sold, in which event he would have been entitled to a portion of the fund.
This distinguishes our case from Armfield v. Moore, 44 N.C. 158, relied on by plaintiff's counsel. There, the petition alleged that the slaves belonged to James Moore, Elizabeth Carnes and Jane Moore, each being entitled to one-third, as tenants in common. This allegation was acted upon, and partition made; and it was held that James Moore could not gainsay this state of facts, or be heard to say that Jane Moore was not entitled to one-third part, and that it belonged to him, as the administrator of the deceased husband of the said Jane. Here, there was no allegation that the land belonged to the plaintiff, and no action was taken in respect to his title.
If one stands by, and sees his land sold as the property of another, and does not make known his title, he is, in most cases, on the ground of fraud, not permitted to set up his title against the purchaser. The idea that, if there is no fraud, but mere ignorance or folly in not *Page 277 
making known this title, and in making sale as commissioner, he can afterwards claim a part of the purchase-money, is of the first impression.
Per curiam.
Demurrer sustained, and bill dismissed with costs.
(334)